                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-1672-DMG (JEMx)                                            Date       March 11, 2019

Title Thomas Ziemianksi v. Harbor Freight Tools USA, Inc.                                       Page     1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

        On January 25, 2019, Plaintiff Thomas Ziemianski filed a Complaint in Los Angeles
County Superior Court against Defendant Harbor Freight Tools, USA, Inc., alleging the
following state-law causes of action: strict liability, negligence, breach of implied warranty of
merchantability, and breach of implied warranty of fitness for a particular purpose. See Removal
Notice, Ex. A at 6–14 (Complaint) [Doc. # 1-1].1 On March 7, 2019, Defendant removed this
action, invoking the Court’s diversity jurisdiction under 28 U.S.C. section 1332(a). [Doc. # 1.]

        Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
federal district court if the latter would have had “original jurisdiction” over the action had it
been filed in that court. Pursuant to 28 U.S.C. section 1332(a), a district court shall have
jurisdiction over a civil action between citizens of different states in which the amount in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs. To establish
diversity jurisdiction under 28 U.S.C. section 1332(a), there must be “complete diversity
between the parties—each defendant must be a citizen of a different state from each plaintiff.”
Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008).
Further, “[a] civil action otherwise removable solely on the basis of the jurisdiction under [28
U.S.C.] section 1332(a) . . . may not be removed if any of the parties in interest properly joined
and served as defendants is a citizen of the State in which such action is brought.” See 28 U.S.C.
§ 1441(b)(2). Additionally, “a party seeking to remove a case to federal court has the burden of
proving that all the requirements of removal have been met. That burden goes not only to the
issue of federal jurisdiction, but also to questions of compliance with statutes governing the
exercise of the right of removal.” See Parker v. Brown, 570 F. Supp. 640, 642 (S.D. Ohio 1983);
accord Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or. 2001). As there is a
“‘strong presumption’ against removal jurisdiction[,]” an action should be remanded “if there is

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-1672-DMG (JEMx)                                     Date     March 11, 2019

Title Thomas Ziemianksi v. Harbor Freight Tools USA, Inc.                             Page     2 of 2

any doubt as to the right of removal . . . .” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992).

        Defendant asserts that it is a Delaware corporation that has its principal place of business
in California, and that Plaintiff is a citizen of Florida. See Removal Notice at ¶ 3 [Doc. # 1].
The latter assumption is apparently based on the fact that Plaintiff has retained counsel located in
Florida. See id. (“Plaintiff is believed to be a resident of the State of Florida, which is where his
attorney is located.”). Yet, Defendant utterly fails to explain why that fact has any bearing on
whether Plaintiff is domiciled in Florida. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
(9th Cir. 2001) (“The natural person’s state citizenship is . . . determined by [his or] her state of
domicile . . . .”). Accordingly, Defendant fails to establish that the parties are of diverse
citizenship. Furthermore, Defendant’s invocation of the diversity jurisdiction statute has run
afoul of 28 U.S.C. section 1441(b)(2).

        In addition, Defendant notes that Plaintiff seeks damages “for several surgical
interventions[,]” the permanent loss of “the use of his left thumb[,]” the “permanent loss of
mobility in his left hand and arm[,]” and “for ongoing pain and suffering.” See Removal Notice
at ¶ 3 [Doc. # 1]. Nonetheless, Defendant makes virtually no attempt to quantify the monetary
recovery sought by Plaintiff. Consequently, Defendant has also failed to show that the amount in
controversy has been satisfied.

        Defendant is hereby ORDERED TO SHOW CAUSE why this action should not be
remanded to Los Angeles County Superior Court for lack of subject matter jurisdiction and
improper removal. Defendant shall file a response by no later than March 18, 2019. Failure to
timely file a satisfactory response by this deadline will result in the remand of this action.
Plaintiff shall file a reply, if any, by March 25, 2019. Each party’s brief, exclusive of
supporting declarations, shall not exceed 5 pages.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
